Order entered October 16, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01059-CV

   KAUFMAN COUNTY COMMISSIONERS COURT, THE HONORABLE BRUCE
  WOOD, COUNTY JUDGE IN HIS OFFICIAL CAPACITY, MIKE HUNT, COUNTY
   COMMISSIONER IN HIS OFFICIAL CAPACITY, SKEET PHILLIPS, COUNTY
   COMMISSIONER IN HIS OFFICIAL CAPACITY, TERRY BARBER, COUNTY
    COMMISSIONER IN HIS OFFICIAL CAPACITY, JACKIE ALLEN, COUNTY
         COMMISSIONER IN HIS OFFICIAL CAPACITY, Appellants

                                                V.

                     EARL LASSITER AND SUE LASSITER, Appellees

                       On Appeal from the County Court at Law No. 2
                                  Kaufman County, Texas
                            Trial Court Cause No. 100368-CC2

                                            ORDER
       Before the Court is appellees’ October 12, 2018 opposed motion for extension of time to

file brief. We GRANT the motion and ORDER the brief be filed no later than November 20,

2018. As this is an accelerated appeal, further extension requests will be disfavored.


                                                      /s/    DAVID EVANS
                                                             JUSTICE